Title: Thomas Jefferson to William Wirt, 3 May 1811
From: Jefferson, Thomas
To: Wirt, William


          
            Th:J. to mr Wirt.
            Monticello May 3. 11.
          
           I have rejoiced to see Ritchie declare himself in favor of the President on the late attack against him, and wish he may do the same as to mr Gallatin. I am sure he would if his information was full. I have not an intimacy with him which might justify my writing to him directly, but the inclosed letter to you is put into such a form as might be shewn to him, if you think proper to do so. perhaps the facts stated in it, probably unknown to him, may have some effect. but do in this as you think best. be so good as to return the letter to Duane, being my only copy & to be assured of my affectionate esteem & respect.
        